     Case
      Case1:19-cv-07983-PGG-KNF
           1:19-cv-07983-PGG-KNF Document
                                  Document27-2
                                           33 Filed
                                               Filed01/25/21
                                                     04/03/20 Page
                                                               Page12ofof34




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                              NO. 19-CV-7983 (PGG) (KNF)
 TINA BRAUNSTEIN and CINDY MARTINEZ,
 on behalf of themselves and others similarly
 situated,

                                       Plaintiffs,

                v.

 HUDSON HALL, LLC, d/b/a MERCADO
 LITTLE SPAIN and JOSE RAMON ANDRES
 PUERTA a/k/a JOSE ANDRES,

                                       Defendants.

        XXXXXXXX ORDER PRELIMINARILY APPROVING CLASS ACTION
        [PROPOSED]
                SETTLEMENT AND PROVIDING FOR NOTICE


       WHEREAS, the above-captioned matter (the “Wage Action”) is currently pending

before this Court;

       WHEREAS, Plaintiffs have made an application, pursuant to Fed. R. Civ. P. 23(e) for an

order preliminarily approving the settlement of the claims alleged in the Lawsuit, in accordance

with a Settlement Agreement and Release dated April 3, 2020 (the “Agreement”), which,

together with the exhibits annexed thereto, sets forth the terms and conditions for a proposed

settlement of the Wage Action against Defendants and for dismissal of the Wage Action against

Defendants with prejudice upon the terms and conditions set forth therein, and the Court has read

and considered the Agreement and the exhibits thereto; and,

       WHEREAS, all terms contained and not otherwise defined herein shall have the same

meanings set forth in the Agreement.

                     ____ DAY OF January,
       IT IS ON THIS 25th                 2021
                                  _____________, XXX HEREBY ORDERED AS
                                                 2020

FOLLOWS:


                                                 1
            Case
             Case1:19-cv-07983-PGG-KNF
                  1:19-cv-07983-PGG-KNF Document
                                         Document27-2
                                                  33 Filed
                                                      Filed01/25/21
                                                            04/03/20 Page
                                                                      Page23ofof34




        1.    The Court hereby preliminarily approves the settlement set forth in the Agreement as

    being fair, just, reasonable and in the best interests of the Class.

        2.    The Court hereby conditionally certifies the settlement class under Fed. R. Civ. P.

    23(b)(3) and 29 U.S.C. § 216(b).

        3.    The Court hereby appoints Joseph & Kirschenbaum LLP (“JK”) as Class Counsel.

        4.    The Court hereby approves, as to form and content, the Settlement Notice and finds that

    the mailing and distribution of the Settlement Notice substantially in the manner and form set

    forth in the Agreement constitutes the best notice practicable under the circumstances, and

    constitutes valid, due and sufficient notice to all persons in the Class, complying fully with the

    requirements of Fed. R. Civ. P. 23, the Constitution of the United States and any other applicable

    laws.

        5.    The Court hereby sets a deadline of 60 days from the mailing of the Settlement Notice

    for Class Members to object to the settlement or opt out of the Class.

        6.    The Court hereby appoints Rust Consulting as the Settlement Claims Administrator as

    Rust Consulting was preliminarily identified by the parties as the Settlement Claims

    Administrator in paragraph 1.4 of the Agreement.

        7.    The   Settlement    Fairness    Hearing       Shall   be     held   before   this   Court,   on
May 13, 2021 at 9:30 a.m.
    _________________, XXX2020 (at least 100 days after the entry of this Order) at the United

    States District Court, Southern District of New York, Thurgood Marshall U.S. Courthouse, 40

    Foley Square, at ______, New York, NY 10007, to determine whether the proposed settlement of

    the Wage Action on the terms and conditions provided for in the Agreement is fair, just,

    reasonable, adequate and in the best interests of the Class, and should be approved by the Court;

    whether an Order and Final Judgment of Dismissal, as provided in the Agreement, should be



                                                        2
     Case
      Case1:19-cv-07983-PGG-KNF
           1:19-cv-07983-PGG-KNF Document
                                  Document27-2
                                           33 Filed
                                               Filed01/25/21
                                                     04/03/20 Page
                                                               Page34ofof34




entered; and to determine the amount, if any, of attorneys’ fees and costs, settlement

administration costs, and service awards that should be awarded.

   8.    The Court reserves the right to adjourn the date of the Fairness Hearing without further

notice to the Class Members and retains jurisdiction to consider all further applications arising

out of or connected with the proposed settlement. Notice of any adjournment can be obtained

from Class Counsel: Joseph & Kirschenbaum LLP, 32 Broadway, Suite 601, New York, NY

10004 (phone: 212-688-5640). The Court may approve the settlement, with such modifications

as may be agreed to by the settling parties, if appropriate, without further notice to the Class.

   9.    On or before the date that is seven (7) days before the final approval hearing, Class Counsel

shall move the Court for final approval of the settlement and submit a memorandum of law in

support of the Class Representatives’ application for attorneys’ fees and costs, settlement

administration costs, and service awards.



                                       ___________________________________
                                       Hon. Paul G. Gardephe, U.S.D.J.

       January 15, 2021
Dated: __________________, XXX
                           2020




                                                  3
